                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION


    ALAN STARR TROWBRIDGE,

            Petitioner,

    v.                                                                Case No. 2:15-CV-186

    JEFFREY WOODS,                                                    HON. GORDON J. QUIST

          Respondent.
    ____________________________/

                ORDER REJECTING THE REPORT AND RECOMMENDATION
                    AND DENYING PETITIONER’S HABEAS PETITION

           The matter before the Court is a habeas corpus petition filed by Petitioner, Alan Starr

Trowbridge, pursuant to 28 U.S.C. § 2254. The matter was referred to Magistrate Judge Timothy

P. Greeley, 1 who issued a Report and Recommendation (R & R) on February 28, 2019,

recommending that the Court grant Trowbridge’s petition. (ECF No. 30.) Respondent, Jeffrey

Woods, timely filed objections to the R & R. (ECF No. 31.)

           Upon receiving objections to an R & R, the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b).

           After conducting a de novo review of the R & R, the objections, and the pertinent portions

of the record, the Court concludes that the R & R should be rejected and Trowbridge’s habeas

petition should be denied.




1
    Judge Greeley recently retired on March 14, 2019.
                                          I. Background

          In 2010, Trowbridge was charged with five counts of first-degree criminal sexual conduct

(CSC-I), in violation of MCL 750.520b(2)(c). On August 12, 2010, a jury convicted Trowbridge

of three counts of CSC-I for having sex with his six-year-old daughter. At no time prior to trial

did the prosecution, defense counsel, or the court realize that Trowbridge would be subject to a

mandatory minimum of life imprisonment without the possibility of parole if convicted of CSC-I

because Trowbridge had previously been convicted of CSC-IV for an incident involving a five-

year-old boy.

          In connection with the 2010 charges, the prosecution made several plea offers to

Trowbridge. In May 2010, the prosecution offered to allow Trowbridge to plead guilty to one

count of CSC-I. Trowbridge rejected that offer. On July 30, 2010, at the final pretrial conference,

the prosecution offered to allow Trowbridge to plead guilty to two counts of CSC-III as a habitual

offender, with an agreement that his sentence would be capped at 22 ½ years. Trowbridge rejected

that offer. On August 9, 2010, the first day of trial, the prosecution offered to allow Trowbridge

to plead no contest to three counts of CSC-III with no habitual offender enhancement, which would

carry a maximum sentence of 15 years. Trowbridge accepted the final offer, but the court rejected

the plea deal because the deal would violate the court’s policies of not accepting plea deals after

the pretrial conference and not accepting no contest pleas outside of certain circumstances.

          Trowbridge proceeded to trial and was convicted. At sentencing, the trial judge informed

Trowbridge that he was subject to the mandatory minimum sentence of life imprisonment without

parole, which was when Trowbridge first learned of the penalty he faced for the crime of which

he was charged. The trial judge sentenced Trowbridge to three terms of life imprisonment without

parole.


                                                 2
       Trowbridge appealed his conviction to the Michigan Court of Appeals. The Michigan

Court of Appeals remanded to the trial court for an evidentiary hearing on Trowbridge’s claim that

he was denied effective assistance of counsel when his defense attorney did not advise him of the

mandatory minimum sentence he faced so that he could adequately evaluate the plea offers he

received. The trial court denied Trowbridge’s claim of ineffective assistance of counsel based on

the finding that Trowbridge suffered no prejudice because Trowbridge had not shown that it was

reasonably probable that he would have accepted the July 30, 2010, plea offer had he known the

penalty he would face if convicted at trial. Likewise, the Michigan Court of Appeals concluded

that although defense counsel failed to properly advise Trowbridge that he was facing mandatory

life without parole, Trowbridge suffered no prejudice because he failed to show that he would have

accepted the July 30, 2010, plea offer if he had known that he would receive mandatory life without

parole if convicted. The Michigan Supreme Court denied leave to appeal.

                                       II. Legal Standards

                                           Habeas Relief

       Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

Trowbridge is not entitled to habeas relief from his state court conviction with respect to any claim

that was adjudicated on the merits unless the adjudication of the claim “(1) resulted in a decision

that was contrary to, or involved an unreasonable application of, clearly established Federal law,

as determined by the Supreme Court of the United States; or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d).

       AEDPA limits the source of law—for the purposes of determining clearly established

federal law—to “holdings, as opposed to dicta” of Supreme Court decisions “as of the time of the

relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412, 120 S. Ct. 1495, 1523


                                                 3
(2000). The Supreme Court held that a decision of a state court is “contrary to” clearly established

federal law “if the state court arrives at a conclusion opposite to that reached by this Court on a

question of law or if the state court decides a case differently than this Court has on a set of

materially indistinguishable facts.” Id. at 413, 120 S. Ct. at 1523. A state court adjudication is

considered an “unreasonable application” of clearly established federal law “if the state court

identifies the correct governing legal principle from [the Supreme] Court’s decisions but

unreasonably applies that principle to the facts of the prisoner’s case.” Id. A state court’s

application of clearly established federal law is not unreasonable “simply because [the federal]

court concludes in its independent judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly. Rather, that application must also be

unreasonable.” Id. at 411, 120 S. Ct. at 1522.

       Factual findings of the state court made after a hearing on the merits are entitled to a

presumption of correctness. 28 U.S.C. § 2254(e)(1); Sumner v. Mata, 449 U.S. 539, 546, 101 S.

Ct. 764, 769 (1981). Trowbridge has the burden of rebutting the presumption of correctness by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

                                 Ineffective Assistance of Counsel

       Ineffective assistance of counsel claims are analyzed under the two-prong test set forth in

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Under the first prong, the

defendant must show that counsel’s performance was “deficient.” That is, the defendant must

demonstrate that “counsel made errors so serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Id. at 687, 104 S. Ct. at 2064. The second

prong requires the defendant to show that counsel’s deficient performance prejudiced his

defense—“that counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Id.


                                                 4
       The Supreme Court has held that:

       To show prejudice from ineffective assistance of counsel where a plea offer has
       lapsed or been rejected because of counsel’s deficient performance, defendants
       must demonstrate a reasonable probability they would have accepted the earlier
       plea offer had they been afforded effective assistance of counsel. Defendants must
       also demonstrate a reasonable probability the plea would have been entered without
       the prosecution canceling it or the trial court refusing to accept it, if they had the
       authority to exercise that discretion under state law. To establish prejudice in this
       instance, it is necessary to show a reasonable probability that the end result of the
       criminal process would have been more favorable by reason of a plea to a lesser
       charge or a sentence of less prison time.

Missouri v. Frye, 566 U.S. 134, 147, 132 S. Ct. 1399, 1409 (2012).

                                           III. Analysis

       The State concedes that Trowbridge should have been told that his conviction at trial would

result in a mandatory sentence of life imprisonment without parole. Thus, defense counsel’s

performance was deficient, satisfying the first prong of the Strickland test.

       The focus of the state court adjudication and Respondent’s objections is the second prong

of the Strickland test—whether Trowbridge suffered prejudice as a result of defense counsel’s

deficient performance. After the hearing on Trowbridge’s claim of ineffective assistance of

counsel, the state court held that Trowbridge had not suffered prejudice because there was no

reasonable probability that Trowbridge would have accepted the July 30, 2010, plea offer if he had

known that he faced mandatory life imprisonment without parole if convicted at trial.

       At the hearing, Trowbridge’s defense counsel testified regarding the advice that he gave

Trowbridge prior to trial. Defense counsel told Trowbridge that he had very little chance of

succeeding at trial, only a three to five percent chance of acquittal. Defense counsel also advised

Trowbridge that if convicted he would face a lengthy sentence that could exceed his natural life

and that Trowbridge was unlikely to be paroled early. In the face of that information, Trowbridge

chose to decline the July 30, 2010, plea offer that would have capped his maximum sentence at

22 ½ years.
                                                 5
       Moreover, the trial court found that Trowbridge was unlikely to accept the July 30, 2010,

plea offer even if he knew the penalties he faced because Trowbridge was unwilling or unlikely to

provide a factual basis for a guilty plea as required under Michigan law. The only plea offer that

Trowbridge attempted to accept was one in which he would plead no contest rather than guilty.

Trowbridge not only maintained his innocence by pleading not guilty, but took the stand at trial to

deny the allegations.

       The trial court correctly applied the Strickland standard to Trowbridge’s ineffective

assistance of counsel claim. The trial court’s application of Strickland was not unreasonable when

the trial court determined that Trowbridge had not suffered prejudice based on the finding that

Trowbridge failed to show that there was a reasonable probability that he would have accepted the

July 30, 2010, plea offer if he had been properly advised that he faced a mandatory sentence of life

imprisonment without parole. State court factual findings are presumed correct, and Trowbridge

must offer clear and convincing evidence to overcome that presumption. Trowbridge has not

offered clear and convincing evidence to rebut the trial court’s finding that there was not a

reasonable probability that Trowbridge would have accepted the July 30, 2010, plea offer if not

for the deficient performance of defense counsel. Thus, Trowbridge has not provided a basis for

this Court to grant habeas relief.

                                 IV. Certificate of Appealability

       Pursuant to 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate of

appealability should be granted. A certificate should issue if Trowbridge has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit has disapproved issuance of blanket denials of a certificate of appealability. Murphy v.

Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Rather, the district court must “engage in a reasoned

assessment of each claim” to determine whether a certificate is warranted. Id. at 467. Each issue


                                                 6
must be considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

U.S. 473, 120 S. Ct. 1595 (2000); Murphy, 263 F.3d at 467. Therefore, the Court has considered

Trowbridge’s claim under the Slack standard.

        Under Slack, 529 U.S. at 484, 120 S. Ct. at 1604, to warrant a grant of the certificate, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Because the R & R recommended that this Court

grant Trowbridge’s habeas petition but this Court rejected that recommendation, the Court

concludes that reasonable jurists could and did debate this issue. Thus, the Court will grant a

certificate of appealability.

                                           V. Conclusion

        For the foregoing reasons,

        IT IS HEREBY ORDERED that the February 28, 2019, Report and Recommendation

(ECF No. 30) is rejected.

        IT IS FURTHER ORDERED that Trowbridge’s habeas corpus petition (ECF No. 1) is

denied.

        IT IS FURTHER ORDERED that Petitioner is granted a certificate of appealability.

        A separate judgment will enter.

        This case is concluded.



Dated: April 18, 2019                                          /s/ Gordon J. Quist
                                                              GORDON J. QUIST
                                                        UNITED STATES DISTRICT JUDGE




                                                  7
